JOURNAL ENTRY AND OPINION
{¶ 1} This appeal is dismissed sua sponte for lack of a final appealable order.
 {¶ 2} On October 27, 2004, the Cuyahoga County Court of Common Pleas, Domestic Relations Division, issued a judgment entry with regard to defendant-appellee Robert Rausch's various post-divorce decree motions, including a motion for reallocation of parental rights and responsibilities, motion to modify child support, and motion to terminate spousal support.
 {¶ 3} On November 3, 2004, plaintiff-appellant Mariann Rausch timely filed a motion for findings of fact and conclusions of law. On November 26, 2004, plaintiff filed a notice of appeal before the trial court ruled upon the motion for findings of fact and conclusions of law.
 {¶ 4} When a party has timely filed a motion for findings of fact and conclusions of law, which has not been ruled upon by the trial court, no final appealable order exists from which to appeal. Walker v. Doup
(1988), 36 Ohio St.3d 229; In re adoption of Gibson (1986),23 Ohio St.3d 170, 173; In re T.W., Cuyahoga App. No. 85559, 2005-Ohio-3128; Messina v. Good Times Café (May 23, 1991), Cuyahoga App. Nos. 58576, 58577, 58873.
Appeal dismissed.
It is ordered that appellee recover of appellant his costs herein taxed.
It is ordered that a special mandate issue out of this Court directing the Court of Common Pleas, Domestic Relations Division to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Blackmon, A.J., and Dyke, P.J., Concur.